PER CURIAM:
Danny Jan Sekoh appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sekoh v. Sekoh, No. 5:10-cv-00251-D (E.D.N.C. July 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.